EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Anderson on 2/12/2021.

The application has been amended as follows: 
TO THE CLAIMS:
Cancel claims 2, 8, 23 and 24.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments and claim amendments filed on 2/01/2021 have overcome the rejection over the Cornfeld and King references. None of the prior art, alone or in combination, discloses, suggests, or renders obvious the claimed multi-junction solar cell comprising five subcells with the first subcell having a first layer including germanium in combination with the metamorphic buffer layer and the specific materials for the second and third subcell, wherein the second, third, fourth and fifth subcells are lattice matched in combination with the other claim limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726